Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, and 4-15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In lines 4-5 of claim 1, it is recited that “one of the plurality of first plates and one of the plurality of second plates are alternately stacked with each other”.  While this limitation as written only applies to a single first plate and a single second plate, such an arrangement (of only two adjacent plates) cannot be considered to be stacked “alternately” as there is only one transition (from a first plate to a second) rather than alternating transitions.  For this reason, it is not clear whether the claim simply requires two adjacent plates (complying with the teaching of one first plate and one second plate being so arranged) or a plurality of each (complying with the requirement that the plates 
Claim 4 includes an equivalent teaching in lines 4-5 and is rejected for the same reasons.
For purposes of examination, claims 1 and 4 have both been interpreted as requiring a plurality of each of the first and second plates so as to be “alternately stacked” but not to require that all of the first plates or all of the second plates be included in such a stacking arrangement.

Further, claim 1 teaches in lines 6-10 that “a first flow path is defined between one of the plurality of second plates and one of the plurality of first plates adjacent to one of the plurality of second plates on one side in the stacking direction” but it is not clear if the second plate which is adjacent in the stacking direction to the first plate is the same as the second plate which defines the first flow path as both are simply recited as “one of the plurality” rather than “the second pate of the plurality” or “said second plate of the plurality”.  Lines 11-15 include a similar recitation with regard to the second flow path.  For these reasons, the structures of the plates and the positions of the flow paths cannot be positively established and the claim is rejected as being indefinite.
Claim 4 includes an equivalent teaching in lines 6-15 and is rejected for the same reasons.
For purposes of examination, claims 1 and 4 have both been interpreted as requiring that the flow paths are formed between plates that are adjacent to one another in the stacking direction, with the first flow path formed between a first plate and an 

In lines 27-31, claim 1 recites that “at least one of the plurality of first plates and one of the plurality of second plates has a protrusion” teaching the heat exchanger of the present invention to include at least two protrusions, one formed in a first plate and one formed in a second plate.  However, each of lines 33 and 34 recites a given structure of “the protrusion”.  These teachings lack proper antecedent basis as there is no indication whether they must apply to the protrusion of the first plate, the protrusion of the second plate, all protrusions of first plates, all protrusions of second plates, or to all of the protrusions in the heat exchanger and whether each refers to the same protrusion or protrusions as the other.  Similarly, line 52 of claim 1 recites that “each of the plurality of second plates has “the protrusion” but the claim had previously recited protrusions on at least one of both the first and second plates and it is not clear whether “the protrusion” of line 52 is limited by the same teachings as “the protrusion” in either or both of lines 33 and 34.  For all of these reasons, claim 1 is found to be indefinite and is rejected under 35 U.S.C. 112(b).
For purposes of examination, each second plate and at least one first plate if found to require a protrusion, with the limitations of lines 33 and 34 (respectively that the protrusion join on of the first plates and one of the second plates, and that it have a top and side wall) being required of at least one of the protrusions on any of the plates in the system.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 4-14 are rejected under 35 U.S.C. 103 as being unpatentable over US Publication No. 2001/0030043 A1 to Gleisle et al. in view of US Publication No. 2015/0292803 A1 to Nyander et al.

    PNG
    media_image1.png
    983
    623
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    409
    966
    media_image2.png
    Greyscale

Gleisle teaches limitations from claim 1 in fig. 3 and 2, shown above, a stack type heat exchanger (10) comprising: 
a plurality of first plates (18H); and
a plurality of second plates (18C), wherein 
one of the plurality of first plates and one of the plurality of second plates (the plurality of both) are alternately stacked with each other (as shown in fig. 3, above,) 
a first flow path (140) is defined between one of the plurality of second plates (18C) and one of the plurality of first plates (18H) adjacent to one of the plurality of second plates on one side in the stacking direction of one of the plurality of first plates and one of the plurality of second plates, a first fluid flowing through the first flow path (from bottom left to top right on the upper sides of plates 18H for the heated fluid as taught in ¶ 33), 
a second flow path (140’) is defined between one of the plurality of second plates (18C) and one of the plurality of first plates (18H) adjacent to one of the plurality of second plates on the other side in the stacking direction, a second fluid flowing through the second flow path (from bottom left to top right on the upper sides of plates 18C for the cooling fluid as taught in ¶ 33), a pressure of the second fluid being lower than that of the first fluid (it is noted that this limitation is a matter of intended use for the claimed 
each of the plurality of first plates (18H) has: 
a first main body (the plate of the heat transfer plate 18H) that defines the first flow path (140, on the top) and the second flow path (140’, on the bottom); and 
a first communicating hole (70) formed in the first main body to define a tank space (formed by the corresponding opening in the plates aligning vertically with the openings 70 and 70’) by which the first flow paths adjacent to each other through the second flow path communicate with each other in the stacking direction (so that fluid can reach the bottom most plate 18H as taught in ¶ 33, 35, and 36), 
each of the plurality of second plates has: 
a second main body (the plate of the heat transfer plate 18C) that defines the first flow path (140, on the bottom) and the second flow path (140’, on the top); and 
a second communicating hole (72) formed in the second main body to define the tank space (formed by the corresponding opening in the plates aligning vertically with the openings 72 and 72’), 
at least one of one of the plurality of first plates and one of the plurality of first plates has a protrusion (80) protruding from at least one of the first main body and the second main body (as shown in fig. 2) toward the first flow path (on the upper surface of the first plates), the protrusion being located at a peripheral portion of the tank space in the first flow path (as shown in fig. 3), 

the protrusion has a top portion (the flat top taught in ¶ 28 and shown in the figures) which is a joining portion between the first plate and the second plate, and a side wall portion which is continuous with the top portion (as shown in fig. 3), the side wall portion being located between the top portion and the main body in the stacking direction (as shown in fig. 3), and 
a part of the side wall portion (of protrusions 80) adjacent to the tank space (at the openings 70) has a thick structure portion (as shown in fig. 1), an entire thickness of the thick structure portion in a direction perpendicular to the stacking direction (horizontally) being thicker than a thickness of a partition part that partitions the first flow path and the second flow path in each of the first main body and the second main body (as shown in fig. 2, each of the protrusions 80 has a thickness in a radial direction outward from the opening 70 for spacing the wire 132 away from the hole 70, this thickness being is thicker than the thickness of the underlying plate 18H as shown in fig. 3),
each of the plurality of second plates has the protrusion (as shown in figs. 2 and 3), 
each of the plurality of first plates and each of the plurality of second plates are made of a metal material (being “thin metal plates” as taught in ¶ 21).

    PNG
    media_image3.png
    328
    571
    media_image3.png
    Greyscale

Gleisle does not teach each of the first and second plates having a tube portion extending around the edge of the communicating holes so that these tube portions of adjacent plates overlap in a stacking direction to form the tank space or a part of the side walls of the protrusions being connected to the second tube portion and joined to the first tube portion by brazing.  Gleisle does not teach the fins joining to adjacent first and second plates.  Nyander teaches in fig. 6, shown above, an assembly of alternating first and second heat exchanger plates A and B in which each pair (P1, P2) are joined at various  (by brazing, welding, adhesive or bonding as taught in 51) and arranged so that some of the plates A are provided with a protrusion surrounding the inlet channel (8) and defining the interspace channel (4) arranged so that an inner side wall of the protrusions extends into a tube portion of the sidewall and is disposed in contact with the tube portion of the corresponding plate B so that the tube sections of the plates A and B overlap.  Nyander further teaches the joints 22 of these elements to be made by brazing in ¶ 59.  It would have been one of ordinary skill in the art at the time the application was filed to modify 

Gleisle teaches limitations from claim 2 in figs. 2 and 3, shown above, the stack type heat exchanger according to claim 1, wherein 
a fin (tabulator members 30 and 30’) is disposed in the first flow path (30 in the path 140 and 30’ in the path 140’) to facilitate heat exchange between the first fluid and the second fluid, the fin being [formed between] the first plate (for the fins 30 on the top surface of plate 18H) and the second plate (for fins 30’ on the top surface of plate 18C) adjacent to each other, and 
the peripheral portion of the tank space in the first flow path is defined between the tank space and the fin in the first flow path (at the ends of each plate, as shown, a space exists between the passages 70 and 70 and the tabulator members). 

    PNG
    media_image4.png
    323
    628
    media_image4.png
    Greyscale



Gleisle teaches limitations from claim 4 in fig. 3 and 2, shown above, a stack type heat exchanger (10) comprising: 
a plurality of first plates (18H); and
a plurality of second plates (18C), wherein 
one of the plurality of first plates and one of the plurality of second plates (the plurality of both) are alternately stacked with each other (as shown in fig. 3, above,) 
a first flow path (140) is defined between one of the plurality of second plates (18C) and one of the plurality of first plates (18H) adjacent to one of the plurality of second plates on one side in the stacking direction of one of the plurality of first plates and one of 
a second flow path (140’) is defined between one of the plurality of second plates (18C) and one of the plurality of first plates (18H) adjacent to one of the plurality of second plates on the other side in the stacking direction, a second fluid flowing through the second flow path (from bottom left to top right on the upper sides of plates 18C for the cooling fluid as taught in ¶ 33), a pressure of the second fluid being lower than that of the first fluid (it is noted that this limitation is a matter of intended use for the claimed apparatus and that the heat exchanger of Gleisle is capable of receiving a fluid in the second path at a lower pressure than that of the first path), 
each of the plurality of first plates (18H) has: 
a first main body (the plate of the heat transfer plate 18H) that defines the first flow path (140, on the top) and the second flow path (140’, on the bottom); and 
a first communicating hole (70) formed in the first main body to define a tank space (formed by the corresponding opening in the plates aligning vertically with the openings 70 and 70’) by which the first flow paths adjacent to each other through the second flow path communicate with each other in the stacking direction (so that fluid can reach the bottom most plate 18H as taught in ¶ 33, 35, and 36), 
each of the plurality of second plates has: 
a second main body (the plate of the heat transfer plate 18C) that defines the first flow path (140, on the bottom) and the second flow path (140’, on the top); and 

at least one of one of the plurality of first plates has a protrusion (80) protruding from at least one of the first main body and the second main body (as shown in fig. 2) toward the first flow path (on the upper surface of the first plates), the protrusion being located at a peripheral portion of the tank space in the first flow path (as shown in fig. 3), 
one of the plurality of first plates (18H) and one of the plurality of second plates (18C) are joined to each other through the protrusion (by brazing, as taught in ¶ 28 of Gleisle), 
the protrusion has a top portion (the flat top taught in ¶ 28 and shown in the figures) which is a joining portion between the first plate and the second plate, and a side wall portion which is continuous with the top portion (as shown in fig. 3), the side wall portion being located between the top portion and the main body in the stacking direction (as shown in fig. 3), and 
each of the plurality of first plates and each of the plurality of second plates are made of a metal material (being “thin metal plates” as taught in ¶ 21), and
a part of the side wall portion adjacent to the tank space is connected to the second tube portion and joined to a part of the first tube portion through a brazing material (as taught in ¶ 28).

    PNG
    media_image3.png
    328
    571
    media_image3.png
    Greyscale

Gleisle does not teach each of the first and second plates having a tube portion extending around the edge of the communicating holes so that these tube portions of adjacent plates overlap in a stacking direction to form the tank space or a part of the side walls of the protrusions being connected to the second tube portion and joined to the first tube portion by brazing.  Gleisle does not teach the fins joining to adjacent first and second plates.  Nyander teaches in fig. 6, shown above, an assembly of alternating first and second heat exchanger plates A and B in which each pair (P1, P2) are joined at various points (by brazing, welding, adhesive or bonding as taught in ¶ 51) and arranged so that some of the plates A are provided with a protrusion surrounding the inlet channel (8) and defining the interspace channel (4) arranged so that an inner side wall of the protrusions extends into a tube portion of the sidewall and is disposed in contact with the tube portion of the corresponding plate B so that the tube sections of the plates A and B overlap.  Nyander further teaches the joints 22 of these elements to be made by brazing in ¶ 59.  It would have been one of ordinary skill in the art at the time the application was filed to 

Gleisle teaches limitations from claim 5 in figs. 2 and 3, shown above, the stack type heat exchanger according to claim 1, wherein one of the plurality of first plates (18H) has a first protrusion (80) protruding from the first main body (the body of the first plate) toward the first flow path (upward), the first protrusion being located at a peripheral portion of the tank space in the first flow path (as shown in figs. 2 and 3),
one of the plurality of second plates (18C) has a second protrusion (80) protruding from the second main body (the body of the second plate), the second protrusion (80) being located at the peripheral portion of the tank space in the first flow path (as shown in figs. 2 and 3), and
the first protrusion and the second protrusion are joined with each other through a brazing material (with the top of each protrusion connecting at the bottom of the protrusion above it in the stacking direction as shown in figs. 2 and 3 and are brazed to the adjoining plate as taught in ¶ 28).
Gleisle does not teach the protrusions of both first and second plates extending toward the first flow path (that is, toward each other in the flow path) but instead teaches all of the projections extending upward toward the lower surface of the adjoining plate.  Nyander teaches in fig. 7, shown above, a stacked-plate heat exchanger comprising two alternating designs of plates (A and B) each of the plates including a plurality of 

Regarding the limitations of claim 6, refer to the above rejection of claim 5.

Gleisle teaches limitations from claim 7 in fig. 2-3 shown above, the stack type heat exchanger according to claim 5, wherein
the second protrusion (80) has a top portion joined with the second protrusion (the flat portion parallel with the plate 18C) and a side wall portion continuous to a periphery of the top portion (the vertical walls of the protrusion perpendicular to both the top and the plate),
the side wall portion surrounds the top portion (as shown in fig. 3), and the side wall portion is located between the top portion and the second main body in the stacking direction (as shown in fig. 3).


Regarding the limitations of claim 8, refer to the above rejection of claim 7.

Gleisle teaches limitations from claim 9 in figs. 2 and 3, shown above, the stack type heat exchanger according to claim 5, wherein
the second protrusion (80) includes a first side wall portion (on the side of the protrusion away from the holes 70 and 72), a top portion (the flat top surface shown in fig. 3) and a second side wall portion (on the side facing the holes 70 and 72),
the first side wall portion is located between the second main body (the flat portion of the plate 18C) and the top portion in the staking direction (as shown in fig. 3),
the second side wall portion is continuous with the second tube portion (as shown in fig. 3, the inner wall of the protrusions forms the perimeter of the holes 70 and 72), and the top portion is joined with and located between the first side wall portion and the second side wall portion (as shown).


Gleisle teaches limitations from claim 11 in fig. 3, shown above, the stack type heat exchanger according to claim 9, wherein the first side wall portion extends upward from the second main body, and the second side wall portion extends downward from the top portion (as shown in fig. 3, the protrusions have a generally rectangular cross-section with one sidewall extending up from the plate body to the flat top of the protrusion and the other extending down from the flat top on the opposite side).

Regarding the limitations of claim 12, refer to the above rejection of claim 11.

Gleisle teaches limitations from claim 13 in fig. 3, shown above, the stack type heat exchanger according to claim 9, wherein the first side wall portion and the second side wall portion extend downward from the top portion (as shown in fig. 3, the protrusions have a generally rectangular cross-section with both sidewalls extending downward from flat top on opposite sides).

Regarding the limitations of claim 14, refer to the above rejection of claim 13.

Response to Arguments
Applicant's arguments filed 15 March 2021 have been fully considered but they are not persuasive.


In response, examiner disagrees.  It is noted that while the presence of a teaching, suggestion, or motivation in the prior art is an exemplary rationale for supporting a finding of obviousness under 35 U.S.C. 103 (See MPEP 2143 Examples of Basic Requirements of a Prima Facie Case of Obviousness), it is not a requirement and other rationales and motivations may be presented which would be known to one of ordinary skill in the art but which are not articulated by the prior art.  In this case, examiner has found that one of ordinary skill in the art would find the combination of Gleisle and Nyander beneficial for ensuring even fluid distribution and avoiding leakage of fluids between the two flow paths of the heat exchanger.  Applicant has provided not arguments against these motivations.

Applicant further argues on pp.13-17 of the reply that neither Gleisle nor Nyander teaches the limitations added to the instant independent claims by amendment with regard to the first tube portion extending toward one side and the second tube portion extending toward the other side in the stacking direction, arguing particularly that the tube sidewalls of Nyander extend and overlap in a single direction.
In response, examiner disagrees.  Applicant has applied a narrow interpretation to this limitation, interpreting “the tube portion” to be only the sidewalls of the inner tube itself whereas the examiner has given this language a broader interpretation to include the portions of the plate which are shaped to form these sidewalls (as opposed to the flow 
    PNG
    media_image5.png
    382
    613
    media_image5.png
    Greyscale

The teachings of Nyander are consistent with this construction.  In the teachings of Nyander, shown in fig. 7x, a cropped and annotated view of Nyander’s fig. 7 presented above, the plates A curve downward (i.e. toward a first side) to form the sidewalls (24) whereas the plates B having a hooked shape similar to the protrusions of the disclosed 
Should applicant wish to overcome this rejection, language might be added to the claims defining the specific parts of the tube portions (e.g. the extreme edges of the plates) which extend in the claimed directions.  It is noted that figs. 10 and 11 of Nyander (taught in ¶ 87-88) show a similar arrangement but have not been relied upon here as the embodiment of fig. 7 better demonstrates the protrusions and tube portions of the system of Nyander which better correspond to the claimed invention as a whole.  These elements of Nyander might be relied upon in a future rejection in modification to the structure disclosed elsewhere in the reference to teach such directionalities and care should be taken in amending the claims to overcome the teachings of Nyander in the embodiments of both fig. 7 and figs. 10 and 11.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
In addition to the teachings of figs. 10 and 11 of Nyander discussed above, examiner directs applicant’s attention to the following prior art which similarly teaches 
US Patent No. 8,167,029 B2 to Bertilsson et al. teaches in fig. 6, shown below, and in col. 6, lines 6-12 that in a layered plate heat exchanger, collars (23a) of alternating plates may overlap those of the adjacent plates in an opposite direction at “opposing edge portions”.

    PNG
    media_image6.png
    317
    568
    media_image6.png
    Greyscale


US Publication No. 2005/0082049 A1 to Brost teaches in fig. 4, shown below, and in ¶ 37 a heat exchanger in which a channel is formed by “ribs, protrusions, or flanges 60” which extend downward and upward alternately from alternating plates 14.

    PNG
    media_image7.png
    362
    528
    media_image7.png
    Greyscale

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C COMINGS whose telephone number is (571)270-7385.  The examiner can normally be reached on Monday - Friday, 8:30 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on (571) 272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL C COMINGS/           Examiner, Art Unit 3763                                                                                                                                                                                             	24 June 2021